          Case 5:19-cv-05310-JDW Document 32-1 Filed 03/06/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :   CIVIL ACTION
THERESA WEIRBACH and CHARLES                          :
ZIMMER, on behalf of themselves                       :   Case No. 5:19-CV-05310-JWD
and all others similarly situated,                    :
                                   Plaintiff,         :
                                                      :
                    v.                                :
                                                      :
THE CELLULAR CONNECTION, LLC,                         :
                                                      :
                                  Defendant.


  DECLARATION OF STEVEN F. POCKRASS, ESQ. IN SUPPORT OF DEFENDANT’S
   OPPOSITION TO PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION
                         AND JUDICIAL NOTICE


         I, Steven F. Pockrass, am an attorney who represents Defendant The Cellular Connection,

LLC in this matter. I am admitted to practice pro hac vice in this matter. I declare, under the

penalty of perjury, that the foregoing is true and correct based upon my knowledge, information,

and belief:

         1.      I am a shareholder at Ogletree, Deakins, Nash, Smoak & Stewart, P.C. in our

Indianapolis, IN office and I am counsel to Defendant in this matter.

         2.      A true and correct copy of the declaration of Michael Trimble is attached as

Exhibit 1.

         3.      A true and correct copy of the declaration of Sarah Jennings is attached as

Exhibit 2.

         4.      A true and correct copy of the declaration of Thomas Springer is attached as

Exhibit 3.

         5.      A true and correct copy of the declaration of Randy Fink is attached as Exhibit 4.

                                                  1
        Case 5:19-cv-05310-JDW Document 32-1 Filed 03/06/20 Page 2 of 2




       6.     A true and correct copy of the declaration of Robin Fahey is attached as Exhibit

5.

       7.     A true and correct copy of the declaration of Zach Hess is attached as Exhibit 6.

       8.     A true and correct copy of the declaration of Jeff Falk is attached as Exhibit 7.

       9.     A true and correct copy of the declaration of Nicki Vandyke is attached as

Exhibit 8.

       10.    A true and correct copy of the declaration of Shawn Stemmler is attached as

Exhibit 9.

       11.    A true and correct copy of the declaration of Kevin Schrouder is attached as

Exhibit 10.

       12.    A copy of Defendant’s proposed Court-Authorized Notice is attached as Exhibit

11.



Dated: March 6, 2020

                                                    /s/ Steven F. Pockrass________________
                                                    Steven F. Pockrass, Esq.




                                                                                         42073360.1



                                                2
